Case: 18-12390   Date Filed: 10/03/2019   Page: 1 of 5


                                                       [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 18-12390
                         ________________________

                     D.C. Docket No. 1:16-cv-00306-ELR



PRAETORIAN INSURANCE COMPANY,

                                                                      Plaintiff -
                                                            Counter Defendant -
                                                                      Appellee,
                                    versus

YAARAB TEMPLE A.A.O.N.M.S.,
a.k.a. Cherokee Shrine Club Holding Corporation,

                                                                      Defendant,

HORACE COLLINS,
PRESTON DONNIE PENNEY,

                                                                   Defendants -
                                                             Counter Claimants -
                                                                     Appellants.

                         ________________________

                 Appeals from the United States District Court
                     for the Northern District of Georgia
                        ________________________
                              (October 3, 2019)
                Case: 18-12390       Date Filed: 10/03/2019      Page: 2 of 5


Before ED CARNES, Chief Judge, TJOFLAT, and BRANCH, Circuit Judges.

PER CURIAM:

       Horace Collins and Preston Donnie Penney appeal from the district court’s

grant of summary judgment to Praetorian Insurance Company in a declaratory

judgment action Praetorian brought to determine whether it owed uninsured

motorist (“UM”) benefits to Collins and Penney. The lawsuit arose because

Collins and Penney were in an accident while driving back to a local Shrine club in

Collins’s personal vehicle after participating in a parade as members of the Yaarab

Temple, a philanthropic fraternal organization. Praetorian did not insure Collins or

Penney personally, rather only the Yaarab Temple and its affiliated activities. The

district court granted Praetorian summary judgment, holding that Collins and

Penney were not entitled to UM benefits. After careful review of the record, and

after hearing the arguments of all parties, we affirm.1

       Collins and Penney admitted in arguments before this Court and in their

respective briefs that the district court was correct in interpreting the unambiguous

language of the policy not to include UM coverage for Collins and Preston. They

maintained, however, that though Praetorian did not intend to include UM

coverage for either of them, Georgia law requires that this coverage be grafted into

       1
         Appellants did not contest the second holding of the district court, which was that
Praetorian did not owe Auto Medical Payments to Collins and Penney. Since that issue is not
before us, we express no opinion on the correctness of the district court’s ruling.


                                               2
              Case: 18-12390     Date Filed: 10/03/2019   Page: 3 of 5


the policy because Praetorian agreed to provide liability insurance for Yaarab that

extended to Preston and Collins in certain situations. Despite the Appellants’

contentions to the contrary, the district court clearly understood, considered, and

rejected this argument:

             Defendants maintain that they have UM coverage
             because they are insureds under the liability provision of
             the Policy. Defendants argue that the UM provision in
             the Policy is contrary to the [O.C.G.A. § 33-7-11]
             because the statute requires that if they are insureds under
             the liability provision, they must also be insureds under
             the UM provision.

             Although Defendants appear to rely on Doe for this
             proposition, Doe does not support Defendants’ argument
             that an insured for UM coverage is defined by who is an
             insured under the auto liability policy. 256 Ga. 575
             (1987). Nowhere does Doe state that an insured is
             defined by the liability policy. The language quoted from
             Doe by Defendants is referring to how the Georgia UM
             statute defines an insured, specifically, based on who the
             person is rather than the vehicle involved. This important
             distinction, which Defendants overlook, was solidified by
             the Georgia Court of Appeals in Dunn-Craft, [314 Ga.
             App. 620 (2012),] which explicitly explained how to
             define “insured” for purposes of the UM statute, as set
             forth above. Thus, Defendants have not provided ample
             support for their argument that the Court must look to the
             liability provision to define an insured for UM coverage
             under a separate UM provision. Instead, Georgia courts
             consistently look only to the UM provisions of insurance
             policies in determining compliance with Georgia’s UM
             statute, and the Court finds that Defendants’ reading of
             the Georgia UM statute is too broad and dissimilar to the
             analysis Georgia courts use in scrutinizing UM coverage.
             See Chastain v. U.S. Fid. & Guar. Co., 199 Ga. App. 86,
             87 (1991) (looking to the definitions and restrictions
                                          3
                 Case: 18-12390        Date Filed: 10/03/2019       Page: 4 of 5


               within the UM endorsement to determine UM coverage
               for the entire Policy); see also Georgia Farm Bureau
               Mut. Ins. Co. v. Claxton, No. A18A0737, 2018 WL
               1573032, at *1 (Ga. Ct. App. Apr. 2, 2018) (same);
               Bernard v. Nationwide Mut. Fire Ins. Co., 206 Ga. App.
               519, 519-20 (1992) (same); cf. Dunn-Craft, 314 Ga. App.
               at 622-23 (ruling that the plaintiff can recover UM
               benefits under a policy for the vehicle involved in the
               accident but not under three other policies because the
               plaintiff was not the named insured, was not the spouse
               of the insured, or relatives of either, and because the
               vehicle in the accident was not covered under the other
               three policies).

               Therefore, this Court must do the same and look only to
               the Policy’s UM provision. Accordingly, after careful
               review, the Court finds that the Policy is not contrary to
               Georgia law and does not afford Defendants UM
               coverage.

Praetorian Ins. Co. v. Collins, No. 1:16-CV-00306-ELR, 2018 WL 8263074, at *5

(N.D. Ga. May 9, 2018). We note that the district court correctly ascertained that

Doe v. Rampley, 351 S.E.2d 205 (Ga. 1987), upon which Appellants rely,2 does not

support their contention. Doe merely stands for the proposition that the

requirements of the Georgia UM statute, O.C.G.A. § 33-7-11, attach depending on

who is insured rather than what vehicle is involved. See Doe, 351 S.E.2d at 206.

We agree with the district court’s holding and adopt its reasoning as our own.


       2
           Penney acknowledges that Doe is not helpful for the Appellants in his brief. However,
the language of the statute is no help to Penney either: UM coverage is only mandated for a
liability policy taken out “upon any” motor vehicle. O.C.G.A. § 33-7-11. As Praetorian noted in
its brief, the liability policy in this case was not taken out on Appellants’ car, but only covered
Appellants themselves while driving in the insured party’s events.


                                                 4
     Case: 18-12390   Date Filed: 10/03/2019   Page: 5 of 5


AFFIRMED.




                              5